DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23, 26-29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 2015/0131599 A1) in view of Islam et al. (US 2019/0239187 A1).
(1) Regarding claim 15:
Xue discloses a method, comprising: 
receiving, by a terminal device (a UE, para. 0195), a physical downlink control channel (PDCCH) from a network device (a UE served by the pico eNB detects the first downlink control information (DCI) on both the physical resource corresponding to the CSS and the physical resource corresponding to the USS, PDCCH CSS and PDCCH USS as shown in figure 4, para. 0195-0196), wherein the PDCCH carries one or more pieces of information (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical resource comprised in a USS of an E-PDCCH, and a physical resource comprised in a CSS of the E-PDCCH; the first downlink control information comprises scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170); and 
obtaining, by the terminal device based on the PDCCH, the one or more pieces of information carried on the PDCCH (the UE of the interfered cell receives first downlink control information (DCI) transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource 
Xue fails to explicitly disclose the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH. 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may 
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to employ the teaching of Islam in the method of Xue for the benefit of limiting overhead and the amount of resources wasted in a control information transmission.
(2) Regarding claim 16:
Xue and Islam disclose all subject matter of claim 15, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Xue further discloses downlink control information (DCI) is carried on the PDCCH (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical 
(3) Regarding claim 17:
Xue and Islam disclose all subject matter of claim 16, and Islam further discloses 
the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate "Reserved" in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to combine the teaching of Islam in the method and apparatus of Xue for the benefit of reducing overhead associated with control information transmissions.
(4) Regarding claim 18:
or in an idle mode (a UE in idle mode can monitor the PDCCHs of the SIB1 and paging in the predefined subframes, para. 0149).
(5) Regarding claim 21:
Xue discloses a method, comprising: 
sending, by a network device (serving node of the interfered cell, para. 0170), a physical downlink control channel (PDCCH) to a terminal device (a UE served by the pico eNB detects the first downlink control information (DCI) on both the physical resource corresponding to the CSS and the physical resource corresponding to the USS, PDCCH CSS and PDCCH USS as shown in figure 4, para. 0195-0196), wherein the PDCCH carries one or more pieces of information (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical resource comprised in a USS of an E-PDCCH, and a physical resource comprised in a CSS of the E-PDCCH; the first downlink control information comprises scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170).
Xue fails to explicitly disclose  the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits 
(6) Regarding claim 22:
Xue and Islam disclose all subject matter of claim 21, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Xue further discloses downlink control information (DCI) is carried on the PDCCH (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical resource comprised in a USS of an E-PDCCH, and a physical resource comprised in a CSS of the E-PDCCH; the first downlink control information comprises scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170).
(7) Regarding claim 23:
Xue and Islam disclose all subject matter of claim 16, and Islam further discloses 
the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to 
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to combine the teaching of Islam in the method and apparatus of Xue for the benefit of reducing overhead associated with control information transmissions.
(8) Regarding claim 26:
Xue discloses an apparatus, comprising: 
a receiver (receiver 161 in figure 16), configured to receive a physical downlink control channel (PDCCH) from a network device (a UE served by the pico eNB detects the first downlink control information (DCI) on both the physical resource corresponding to the CSS and the physical resource corresponding to the USS, PDCCH CSS and PDCCH USS as shown in figure 4, para. 0195-0196), wherein the PDCCH carries one or more pieces of information (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a 
a processor (processor 162 as shown in figure 16), configured to obtain, based on the PDCCH, the one or more pieces of information carried on the PDCCH (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical resource comprised in a USS of an E-PDCCH, and a physical resource comprised in a CSS of the E-PDCCH; the first downlink control information comprises scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170).
Xue fails to explicitly disclose the one or more pieces of information comprise first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art 
(9) Regarding claim 27:
Xue and Islam disclose all subject matter of claim 26, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Xue further discloses downlink control information (DCI) is carried on the PDCCH (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at least one of the followings: a physical resource comprises in a USS of a PDCCH, an extended physical resource obtained by extending a CSS of the PDCCH, a physical resource comprised in a USS of an E-PDCCH, and a physical resource comprised in a CSS of the E-PDCCH; the first downlink control information comprises scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170).
(10) Regarding claim 28:
Xue and Islam disclose all subject matter of claim 26, and Islam further discloses the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate "Reserved" in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to combine the teaching of Islam in the method and apparatus of Xue for the benefit of reducing overhead associated with control information transmissions.
(11) Regarding claim 29:
Xue and Islam disclose all subject matter of claim 26, and Xue further discloses the apparatus comprises a terminal device, and when the PDCCH is received the terminal device is in a connected mode or in an idle mode (a UE in idle mode can monitor the PDCCHs of the SIB1 and paging in the predefined subframes, para. 0149).
(12) Regarding claim 32:
Xue discloses an apparatus, comprising: 
a transmitter (transmitter 152 in figure 15), configured to send a physical downlink control channel (PDCCH) to a terminal device (a UE served by the pico eNB detects the first downlink control information (DCI) on both the physical resource corresponding to the CSS and the physical resource corresponding to the USS, PDCCH CSS and PDCCH USS as shown in figure 4, para. 0195-0196), wherein the PDCCH carries one or more pieces of information, the one or more pieces of information (the UE scheduling information for scheduling a paging message and/or a SIB1 transmitted by the serving node of the interfered cell, para. 0170).
Xue fails to explicitly disclose the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH.
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to employ the teaching of Islam in the method of Xue for the benefit of limiting overhead and the amount of resources wasted in a control information transmission.
(13) Regarding claim 33:
Xue and Islam disclose all subject matter of claim 32, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Xue further discloses downlink control information (DCI) is carried on the PDCCH (the UE of the interfered cell receives first downlink control information transmitted by the serving node of the interfered cell on a first resource, wherein the first resource is located in at 
(14) Regarding claim 34:
Xue and Islam disclose all subject matter of claim 32, and Islam further discloses the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate "Reserved" in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to .

Claims 15-18, 21-23, 26-29, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/317198 A1) in view of Islam et al. (US 2019/0239187 A1).
(1) Regarding claim 15:
Lee discloses a method, comprising: 
receiving, by a terminal device (WTRU, para. 0117), a physical downlink control channel (PDCCH) from a network device (a WTRU 102 may monitor for an M-PDCCH in an M-PDCCH search space 410 from eNodeB 140 as shown in figure 1C, para. 0117), wherein the PDCCH carries one or more pieces of information (sending a direct indication in a paging DCI with PDSCH scheduling, para. 0198-0199); and 
obtaining, by the terminal device based on the PDCCH, the one or more pieces of information carried on the PDCCH (an M-PDCCH search space may be used for a DCI monitoring, para. 0118).
Lee fails to disclose the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art 
(2) Regarding claim 26:
Lee discloses an apparatus, comprising: 
a receiver (WTRU, para. 0117), configured to receive a physical downlink control channel (PDCCH) from a network device (a WTRU 102 may monitor for an M-PDCCH in an M-PDCCH search space 410 from eNodeB 140 as shown in figure 1C, para. 0117), wherein the PDCCH carries one or more pieces of information (sending a direct indication in a paging DCI with PDSCH scheduling, para. 0198-0199); and 
a processor, configured to obtain, based on the PDCCH, the one or more pieces of information carried on the PDCCH (A first information type may be scheduling information of the associated PDSCH carrying a paging message. A second information type may be a direct indication which may be related to a system configuration. The second information type may not include scheduling information of the associated PDSCH, para. 0200).
Lee fails to disclose the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art 
(3) Regarding claims 16 and 27:
Lee and Islam together discloses all subject matter of claims 15 and 26, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Lee further discloses downlink control information (DCI) is carried on the PDCCH (an M-PDCCH search space may be used for a DCI monitoring, para. 0118; The bit sequence of an M-PDCCH may be a bit sequence before the channel coding. For example, a DCI with CRC scrambled by an RNTI may be the bit sequence of an M-PDCCH, para. 0095).
(4) Regarding claims 17 and 28:
Lee and Aslam together discloses all subject matter of claims 16 and 27, and Islam further discloses wherein N bits of a first field in the DCI carry the first indication information, K bits of a second field in the DCI carry the second indication information, and the first field and the second field are the same or different fields, wherein N 1 and N is an integer, and K 1 and K is an integer (the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate "Reserved" in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to combine the teaching of Islam in the method and apparatus of Lee for the benefit of reducing overhead associated with control information transmissions.
(5) Regarding claims 18 and 29:
Lee and Islam discloses all subject matter of claims 15 and 26, and Lee further discloses when the PDCCH is received the terminal device is in a connected mode or in an idle mode (monitor a PDCCH for a DL control information (DCI) or DL assignment on a PDCCH masked with a Paging Radio Network Temporary Identifier (P-RNTI), for example in idle mode and/or in connected mode, para. 0068).
(6) Regarding claim 21:
Lee further discloses a method, comprising: 
sending, by a network device (eNode-B 140 as shown in figure 1C), a physical downlink control channel (PDCCH) to a terminal device (the eNode-B transmit M-PDCCH for paging to WTRU, para. 0176-0177), wherein the PDCCH carries one or more pieces of information (sending a direct indication in a paging DCI with PDSCH scheduling, para. 0198-0199).

However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information 
(7) Regarding claim 32:
Lee discloses an apparatus, comprising: 
a transmitter (eNode-B 140 as shown in figure 1C), configured to send a physical downlink control channel (PDCCH) to a terminal device (the eNode-B transmit M-PDCCH for paging to WTRU, para. 0176-0177), wherein the PDCCH carries one or more pieces of information (sending a direct indication in a paging DCI with PDSCH scheduling, para. 0198-0199).
Lee fails to disclose the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the 
However, Islam discloses the type of DCI may be conveyed through the use of an existing bit field, the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (a combination of the first indication information and the second indication information) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate “Reserved” in the paging DCI, 01 may indicate the paging DCI is associated with paging scheduling information, 10 may indicate a short paging message (e.g., a 40-bit short paging message), and 11 may indicate both paging scheduling, and short paging messages (e.g., a 10-bit short paging message), para. 0061.
It is desirable to have the one or more pieces of information include first indication information and second indication information, a combination of the first indication information and the second indication information is two bits, and the combination of the first indication information and the second indication information indicates that the PDCCH further carries a short message or scheduling information of a paging message, and wherein a value of the two bits of 01 indicates that the scheduling information of the paging message is carried on the PDCCH, and a value of the two bits of 10 indicates that the short message is carried on the PDCCH because it limits overhead and the amount of resources wasted in a control information transmission (para. 0037).  Therefore, it would have been obvious to one of ordinary skill in the art 
(8) Regarding claims 22 and 33:
Lee and Islam together disclose all subject matter of claims 21 and 32, and Lee and Islam together discloses all subject matter of claims 15 and 26, and Islam further discloses the one or more pieces of information are carried in the DCI (para. 0061); and Lee further discloses downlink control information (DCI) is carried on the PDCCH (an M-PDCCH search space may be used for a DCI monitoring, para. 0118; The bit sequence of an M-PDCCH may be a bit sequence before the channel coding. For example, a DCI with CRC scrambled by an RNTI may be the bit sequence of an M-PDCCH, para. 0095).
(9) Regarding claims 23 and 34:
Lee and Islam together disclose subject matter of claims 22 and 33, and Islam further discloses wherein N bits of a first field in the DCI carry the first indication information, K bits of a second field in the DCI carry the second indication information, and the first field and the second field are the same or different fields, wherein N[Symbol font/0xB3]1 and N is an integer, and K 1 and K is an integer (the three types of paging DCI may include short paging message, paging scheduling information, and a combination of short paging message and paging scheduling information. In some examples, a two (2) bit field (N=K=1) may further be used to indicate different types of short paging messages (e.g., short paging messages of different lengths or sizes). For instance, 00 may indicate "Reserved" in the paging DCI, 01 may indicate the paging DCI is associated 
It is desirable for the DCI comprises a first indication information indicates that the PDCCH carries the short message or the scheduling information of the paging message and N bits of a first field in the DCI carry the first indication information, wherein N[Symbol font/0xB3]1 and N is an integer because it reduces overhead associated with control information transmissions (para. 0005).  However, it would have been obvious to combine the teaching of Islam in the method and apparatus of Lee for the benefit of reducing overhead associated with control information transmissions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.